Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

AFCP 2.0 Interview
Regarding the interview, on 3/29/2022, Examiner contacted registered Attorney John W. Fitzpatrick, Reg. No. 41,018, who filed the AFCP 2.0 request form to schedule an interview. Examiner notified the attorney that an interview could not be performed because his registration number was not under the customer number of the most recent power of attorney that had been filed.  To perform the interview, Examiner requested that a power of attorney or authorization to act in a representative capacity be filed. Mr. Fitzpatrick called back on 4/6/2022 and said that a power of attorney form had been sent to the client, but no response had been received yet. With no clear indication that the form would be filed in the immediate future, Examiner indicated that he would file an advisory action without an interview.

Response to Arguments
The proposed amendment filed 3/15/2022 has NOT been entered. Claims 1-20 remain pending in the application. Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 101 rejection, as an initial matter, Applicant argues the method is performed on a data processing system in the preamble, which should make the claim patent eligible. (See Response filed 3/15/2022 [page 8 paragraph 3]). Examiner disagrees. See MPEP 2106.05(a)(2)(III)(C) – “Claims can recite a mental process even if they are claimed as being performed on a computer.” Exemplary claim 1, although requiring a “data processing system” in the preamble, is only invoking said data processing system as a generic computer or tool to perform the claimed steps. See MPEP 2106.05(f).
In a second argument, Applicant argues: 
Applicants note that the Office has not provided any evidence as to how a graph could be updated by adding a node or a connecting line, moving a node or a connecting line, or resizing a node using the human mind. 
Applicants also note that the Office has not provided any evidence as to how "routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning" can be performed with the human mind.
(Response filed 3/15/2022 [page 8 paragraphs 5-6]).
	The rules for analyzing Patent Subject Matter Eligibility under 35 U.S.C. 101 are described under MPEP 2106. First, the claimed invention must be to one of the four statutory categories, and second the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. See MPEP 2106. The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself, or a patent-eligible application of the judicial exception. This framework is referred to as the Alice/Mayo test. See MPEP 2106.
	The rules for formulating a rejection to make a prima facie of ineligibility under substantive law are provided in MPEP 2106.07. The rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception, identify any additional elements (specifically point to claim features/limitations/steps) recited in the claim beyond the identified judicial exception, and explain the reason(s) that the additional elements taken individually, and also taken as a combination, 1) do not integrate the judicial exception into a practical application and 2) do not result in the claim as a whole amounting to significantly more than the judicial exception. See MPEP § 2106.04 et seq. for a discussion of Step 2A and the judicial exceptions, MPEP § 2106.05 et seq. for a discussion of Step 2B and the search for an inventive concept, and MPEP § 2106.07(a) for more information on formulating an ineligibility rejection. See MPEP 2106.07.
	These requirements were fully met in the Non-final Office Action dated 6/28/2021. For example, see the rejection of claim 1 under 35 U.S.C. 101, (Non-final Office Action filed 6/28/2021, [pages 4-9]). Applicant chose not to amend claim 1 in the Response filed 9/27/2021, (See Claims filed 9/27/2021), so the Final Office Action dated 12/15/2021 merely repeated the rejection, (See Final Office Action dated 12/15/2021 [page 8]).
	The argument that the Office has not provided any evidence is not a sufficient argument to rebut a Rejection For Lack of Subject Matter Eligibility. See MPEP 2106.07(a)(III). Specifically, The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. See MPEP 2106.07(a)(III). Thus, the court does not require "evidence" that a claimed concept is a judicial exception, and generally decides the legal conclusion of eligibility without resolving any factual issues. See MPEP 2106.07(a)(III). When performing the analysis at Step 2A Prong One, Step 2A Prong Two, or Step 2B, it is sufficient for the examiner to provide a reasoned rationale that identifies the judicial exception recited in the claim and explains why it is considered a judicial exception (e.g., that the claim limitation(s) falls within one of the abstract idea groupings). Therefore, there is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception. See MPEP 2107.07(a)(III). 
In some situations a factual determination is required to support a conclusion that an additional element is well-understood, routine, and conventional activity under step 2B of the test. See MPEP 2106.05(d)(I)(2). In the case of the proposed amendment to claim 1, such a factual inquiry does not require any additional evidence.
A brief analysis of the amended claim is as follows: Under step 1, exemplary claim 1 is a method, and therefore claims that statutory category of a process. Under step 2A prong one, the limitations “A method for partial updating of a layout of a graph for a plurality of nodes, and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes, the method comprising: adding a node or connecting line, moving a node or a connecting line, or resizing a node based on the update; positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received; and routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning” are all abstract ideas for being directed to a mental process. See MPEP 2106.04(a)(2)(III)(A), examples of claims that recite mental processes, first bullet – a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis.” The claim language can be interpreted to include a human making a mental model of a graph, analyzing how changes could be made to the mental model to meet the requirements of claim 1, and updating the mental model in the described manner. Similar, to collecting information, analyzing it, and displaying certain results, making a mental model of a graph analyzing it and updating it in a certain way is a mental process. Under step 2A prong two, the additional limitations of “a data processing system” and “receiving a user input of an update of the layout” are not enough to integrate the abstract idea into a practical application or show significantly more under step 2B. The data processing system is using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), and receiving a specific input is mere data gathering, see MPEP 2106.05(g). Additionally, the “receiving a user input of an update of the layout” is not significantly more because the courts have found similar limitations to not be significantly more, see MPEP 2106.05(d)(II) example (i) - Receiving or transmitting data over a network. After looking at the claim a whole, there is no practical application provided in the claim language under step 2A prong two, nor is there significantly more described by using a combination of known elements in an unconventional manner under step 2B.
	Applicant has not provided evidence or arguments rebutting Examiner’s rationale of any particular step, and Applicant’s arguments regarding lack of evidence are not sufficient arguments to rebut a Rejection For Lack of Subject Matter Eligibility. Thus, Applicant’s arguments regarding the 35 U.S.C. 101 rejections are unpersuasive.
	Examiner suggests reviewing the guidance provided by MPEP 2106.05(a)(2)(III)(A)-(C), and amending the claims so they cannot reasonably interpreted to claim a mental process. Specifically, see:
“If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea.” MPEP 2106.05(a)(2)(III)(B). 
“Claims can recite a mental process even if they are claimed as being performed on a computer.” MPEP 2106.05(a)(2)(III)(C). 
And finally see MPEP 2106.05(a)(2)(III)(A), where under step 2A prong one, Examiner provided a rational that the claims were similar to MPEP 2106.04(a)(2)(III)(A), examples of claims that recite mental processes, first bullet – a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis.” 
As noted above, the argued limitations can all be performed in a mental exercise by following the claimed instructions to update a mental model of a particular graph or drawing the graph on a piece of paper with a pencil. The claims as written are not particularly tied to any computational arts, such as an improvement to a graphical user interface. Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas provided in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) gives exemplary claims and analysis of how such improvements may be claimed to be patent eligible. Examiner suggests adding limitations that are supported by the Specification that limit the claims to patent eligible subject matter. 

	Regarding the 35 U.S.C. 102 arguments, Applicant first argues generally that the rejection only references paragraph [0008] of the Sano reference and that the positioning and routing limitations are generally not taught by Sano. Applicant’s arguments filed 3/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments fail to comply with 37 CFR 1.111(b)  because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references. (Emphasis added)(See MPEP 2141(IV). The 35 U.S.C. 102 rejection is given with specific mappings for all of the claim language including lines from paragraph [0008] and an example given in reference to FIG. 4 with the example details explained in paragraph [0027], (see for example Non-final Office Action filed 6/28/2021, [pages 33-34]). As previously stated, Applicant did not provide any amendments to claim 1 in response to the first Non-final Office Action, (See Claims filed 9/27/2021). However, Applicant’s arguments in response to the first rejection prompted the Office to respond to specific arguments made by the Applicant, (see Final Office Action filed 12/15/2021, [pages 5-7]).
Here is an excerpt from the original 35 U.S.C. 102 rejection:

receiving a user input of an update of the layout, the update including adding a node or a connecting line, moving a node or a connecting line, or resizing a node (in accordance with the input of change operation which includes position and/or shape of the node, [0008] line 7-8); positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received (editing means which moves and stores position of the edge, [0008] line 12; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2); and routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning (maintain connection state with the stored node, [0008] lines 10-12). 
(Non-final Office Action filed 6/28/2021, [pages 33-34]). 
In this first argument, Applicant does not argue with any specific mapping provided in the rejection. Examiner thus maintains the rejection.
	In a second argument, Applicant argues “In rejecting the claims, it is alleged that Sano discloses positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received, at line 12 of paragraph [0008].” (emphasis included in Response filed 3/15/2022 [page 10 paragraph 4]).
The emphasis on the word “only” requires some claim interpretation. In the specification, “only” has significance when there are additional nodes with additional connecting lines, so those other ports are not moved despite nodes being added to the graph. 
Layout 4B is the layout after the partial updating. In this example, only the node (N22, N23) affected by the update and the node (N14) connected with the affected ones will be updated. Other nodes N10, N11, N12, N13 and N24, as well as the connecting lines of those nodes are not updated. Further, ports (P1413, P1424) on node N14, which existed prior to N22 and N23, are not changed.
(See Substitute Specification filed 7/18/2019 [0037]). The limitation of claim 1 is not commensurate in scope with this limitation as provided in the specification. The language of claim 1 states,
“positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received.” There is no requirement for more than two nodes in claim 1, so this limitation may be taught by updating the ports of the only existing two nodes. The cited sections from paragraph [0008] describe a graph comprising nodes and an edge between the nodes, [0008] line 2; with a change operation that includes changing a position, i.e. moving, a node, [0008] lines 7-8; and an editing means that moves and stores the position of the edge, where the edge position includes the connecting position such as R(10,4) from FIG. 4. In the described embodiment, when a single node is moved over a bent edge, the position of the edge is moved, so as not to overlap, [0008] lines 12-13. Such an embodiment reads on claim 1, as described in the rejection.
	In a third argument, Applicant makes arguments regarding paragraph [0038] of Sano. The cited section of Sano is describing what happens should the size of a node be reduced. The reduction embodiment changes edges and nodes that are affected by the reduction. Paragraph [0038] is not relied upon in the body of the rejection. Although not relied upon in the rejection, this language clearly reads on the second part of the limitation “on a node connected with the node affected by the update received” language of the claim.

	With regard to the 103 rejection, Applicant argues that because Sponemann has some figures with non-straight lines, it does not teach the limitations of claim 3, which require straight lines. Applicant further argues that FIG. 5.4 and Appendix A, do not have straight lines, which does not read on exemplary claim 3. Applicants arguments are unpersuasive because they disparage unrelated parts of the reference. The algorithm provided by the reference is described on page 23, which includes 1) cycle removal, 2) layer assignment, 3) crossing reduction, 4) node placement, and 5) edge routing. Applicants arguments are misguided because they attack an intermediate step of the overall process. Specifically, Applicant is attacking 4) “node placement”, which happens before 5) “edge routing”. The result of the entire process teaches the claims as provided in the body of the rejection. (See for example Non-final rejection filed 6/28/2021 [pages 38-39]). FIG. 5.8 was provided in the body of the rejection, which shows a rectilinear layout with a 1-edge segment, a 3-edge segment, and a 5-edge segment. Applicant has given no argument or evidence why the disclosed figure does not teach the invention as claimed.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. 6,154,220 (Prakriya) – In FIG. 8, rectilinear layout systems acquires the information it will need to create the graph [col 9 ln 46-48] including attach points (ports), [col 10 ln 65]; positions a focus first in the center of the current layout, and then positions (adds) subgraphs around it at block 821, [col 10 56-59], which would also include positioning the port; then system routes connectors between the focus node and the appropriate nodes in the sub-graphs at block 823, [col 10 ln 61-64].
U.S. 5,943,062 (Schanel) – In FIG. 3, line routing function entered whenever user has moved a symbol onto an existing line in a chart, and the line must be rerouted, [col 6 ln 45-48]; collect parameters, [col 6 ln 52-54]; take two points (i.e. ports), [col 6 ln 60], see for example starting point 70 and ending or destination point 71 in FIG. 2A,  [col 4 ln 62-65]; and automatically routing the line to avoid all symbols in its path, [col 6 ln 60-62]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148